DETAILED ACTION
CONTINUED EXAMINATION UNDER 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 31, 2022 has been entered.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
3.	Applicant's arguments, filed on January 31, 2022, with respect to objections to claims 20 and 21 have been considered and are persuasive. Objections to claims 20 and 21 have been withdrawn.
4. Applicant's arguments regarding rejection of claims 1-2, 4-10, 12-13, 16-17, and 19-21 under 35 U.S.C. 103 have been fully considered but they are not persuasive.
A. § 103 rejection of claim 1
Regarding claim 1, as amended, applicant argues claim 1 is in condition for allowance, because applied references Liu ‘377 Emb1 (US 2018/0262377, Solution 1 embodiment, para 73-81, “Liu ‘377 Emb1”) and Liu ‘377 Emb2 (US 2018/0262377, Solution 2 embodiment, para 82-94, “Liu ‘377 Emb2”) do not disclose “determining, by a terminal, a first quantity of PRBs as a quantity of PRBs to be actually used when the first quantity of PRBs is less than or equal to a quantity of preconfigured PRBs, wherein the first quantity of PRBs is determined based on a quantity N of bits of uplink control information to be transmitted and a target code rate,” “determining, by the terminal, that the quantity of the PRBs to be actually used is the quantity of Remarks, page 10, lines 1-11).
First, applicant argues that Liu (US 2018/0262377) does not disclose “determining, by the terminal, that the quantity of the PRBs to be actually used is the quantity of the preconfigured PRBs when the first quantity of PRBs is greater than the quantity of the preconfigured PRBs” and “transmitting, by the terminal, all bits of uplink control information to be actually transmitted using the quantity of the PRBs to be actually used,” because Liu (US 2018/0262377) discloses transmission of all UCI bits over multiple UL CCs, rather than a single UL CC that includes preconfigured PRBs (See Remarks, page 8, para 4, page 10, para 3).
Examiner respectfully disagrees. Examiner notes that two references are applied to reject claim 1 under 35 U.S.C. 103, where the two references are two different embodiments of US 2018/0262377, namely Liu ‘377 Emb1 (US 2018/0262377, Solution 1 embodiment, para 73-81, “Liu ‘377 Emb1”) and Liu ‘377 Emb2 (US 2018/0262377, Solution 2 embodiment, para 82-94, “Liu ‘377 Emb2”). Further, examiner notes that Liu ‘377 Emb1 discloses “transmitting, by the terminal, all bits of uplink control information to be actually transmitted by using the quantity of the PRBs to be actually used” (para 17, 19, 73-74, and 76; UE transmits UCI on an UL CC, where the UL CC is selected to have sufficient capacity to carry the UCI bits, wherein the capacity is expressed as the number of PRBs; thus, all bits of the transmitted UCI are transmitted using the selected UL CC PRBs). Furthermore, examiner notes that Liu ‘377 Emb2 discloses “determining, by the terminal, that the quantity of the PRBs to be actually used is the quantity of the preconfigured PRBs when the first quantity of PRBs is greater than the quantity of the preconfigured PRBs” (para 4 and 82; UCI that is HARQ ACK/NACK is carried by multiple UL CCs, when a single UL CC cannot provide enough capacity for the UCI; thus, UE determines that the quantity of PRBs used for the transmission of the UCI on the single UL CC are configured PRBs that the single UL CC has available, when the PRBs required for the transmission of the UCI are greater than the PRBs that the single UL CC has available).
Second, citing paragraphs [0062]-[0064] of Liu (US 2018/0262377), and mapping the minimum number of PRBs to the first quantity of PRBs and the further number of PRBs to the quantity of preconfigured PRBs, applicant argues that Liu does not disclose “determining, by a terminal, a first quantity of PRBs as a quantity of PRBs to be actually used when the first quantity of PRBs is less than or equal to a quantity of preconfigured PRBs,” because paragraphs [0062]-[0064] of Liu disclose choosing the larger one out of the minimum number of PRBs and the further number of PRBs (See Remarks, page 9, para 3-4). Applicant further argues that, in contrast, claim 1 chooses the smaller one out of the first quantity of PRBs and the quantity of the preconfigured PRBs (See Remarks, page 9, para 3-4).
Examiner respectfully disagrees. Examiner notes that the disclosure of “determining, by a terminal, a first quantity of PRBs as a quantity of PRBs to be actually used when the first quantity of PRBs is less than or equal to a quantity of preconfigured PRBs” is found in Liu ‘377 Emb1, which is the Solution 1 embodiment in paragraphs [0073]-[0081]. Further, examiner notes that, mapping a quantity of PRBs required to carry UCI to the first quantity of PRBs and PRB resources in the selected UL CC to the quantity of preconfigured PRBs, Liu ‘377 Emb1 discloses “determining, by a terminal, a first quantity of PRBs as a quantity of PRBs to be actually used when the first quantity of PRBs is less than or equal to a quantity of preconfigured PRBs” (para 3, 17-18, 73- 74, and 76; UE selects a single uplink component carrier (UL CC) to carry uplink control information (UCI), when the capacity of the UL CC is sufficient to carry the UCI, wherein the capacity is expressed as a number of physical resource blocks (PRBs); thus, the UE determines to use a quantity of PRBs equal to the required quantity of PRBs, when the required quantity of PRBs is less than or equal to the preconfigured UL CC PRBs).
B. § 103 rejection of claims 7, 9, and 12
Regarding claims 7, 9, and 12, as amended, applicant argues the claims are allowable by virtue of reciting similar features as those discussed with respect to claim 1. Relevant limitations claimed in claim 1 are discussed above. Applicant does not present arguments regarding additional limitations claimed in claims 7, 9, and 12.
C. § 103 rejection of claims 2, 4-6, 8, 10, 13, 16-17, and 19-21  
Regarding claims 2, 4-6, 8, 10, 13, 16-17, and 19-21, applicant argues the claims are allowable by virtue of their dependencies from amended claims 1, 7, 9, and 12. Relevant limitations claimed in amended claims 1, 7, 9, and 12 are discussed above. Applicant does not present arguments regarding additional limitations claimed in dependent claims 2, 4-6, 8, 10, 13, 16-17, and 19-21.

Claim Objections
5.	Claims 1, 7, 9, and 12 are objected to because of the following informalities:  
Claim 1 (line 3), claim 7 (line 3), claim 9 (line 4), and claim 12 (line 4) recite “PRBs” and it should be - - physical resource blocks (PRBs) - -, for the term to be defined at its first use.
“Uplink control information” in claim 1 (line 11), claim 7 (line 11), claim 9 (line 11), and claim 12 (line 11) should be replaced with – the uplink control information – to be consistent with “uplink control information” in claim 1 (line 6), claim 7 (line 6), claim 9 (line 7), and claim 12 (line 7), respectively.

Claim Rejections - 35 USC § 103
6. 	The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-2, 5, 7-10, 12-13, 16-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu ‘377 Emb1 (US 2018/0262377, Solution 1 embodiment, para 73-81, “Liu ‘377 Emb1”), further in view of Liu ‘377 Emb2 (US 2018/0262377, Solution 2 embodiment, para 82-94, “Liu ‘377 Emb2”).
Regarding claims 1, 9, and 16, Liu ‘377 Emb1 discloses a terminal (para 74; network node that is a user equipment), comprising: a processor (FIG. 12; item 1210) and a memory (FIG. 12; item 1220), wherein the memory is configured to store a computer program and the processor is configured to call and execute the computer program stored in the memory to perform the following acts (FIG. 12, para 109; the memory contains instructions executable by the processor):
determining a first quantity of PRBs as a quantity of PRBs to be actually used when the first quantity of PRBs is less than or equal to a quantity of preconfigured PRBs (para 3, 17-18, 73- 74, and 76; UE selects a single uplink component carrier (UL CC) to carry uplink control information (UCI), when the capacity of the UL CC is sufficient to carry the UCI, wherein the capacity is expressed as a number of physical resource blocks (PRBs); thus, the UE determines to use a quantity of PRBs equal to the required quantity of PRBs, when the required quantity of PRBs is less than or equal to the preconfigured UL CC PRBs), 
wherein the first quantity of PRBs is determined based on a quantity N of bits of uplink control information to be transmitted and a target code rate (para 19; PRBs required for transmission of the UCI, quantified as a number of PRB, are determined based on the number of UCI bits and the desired code rate for the UCI bits); and
transmitting all bits of uplink control information to be actually transmitted by using the quantity of the PRBs to be actually used (para 19, 73-74, and 76; UCI is transmitted on the UL CC, where the UL CC is selected to have sufficient capacity to carry the UCI bits, wherein the capacity is expressed as the number of PRBs; thus, all bits of the transmitted UCI are transmitted using the selected UL CC PRBs).
However, Liu ‘377 Emb1 does not specifically disclose determining that the quantity of the PRBs to be actually used is the quantity of the preconfigured PRBs when the first quantity of PRBs is greater than the quantity of the preconfigured PRBs.
Liu ‘377 Emb2 teaches determining that the quantity of the PRBs to be actually used is the quantity of the preconfigured PRBs when the first quantity of PRBs is greater than the quantity of the preconfigured PRBs (para 4 and 82; UCI that is HARQ ACK/NACK is carried by multiple UL CCs, when a single UL CC cannot provide enough capacity for the UCI; thus, it is determined that the quantity of PRBs used for the transmission of the UCI on the single UL CC are configured PRBs that the single UL CC has available, when the PRBs required for the transmission of the UCI are greater than the PRBs that the single UL CC has available).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Liu ‘377 Emb1’s terminal that determines uplink control information PRBs, to include Liu ‘377 Emb2’s UCI that is carried by multiple UL CCs, when a single UL CC cannot provide enough capacity for the UCI. The motivation for doing so would have been to address the problem of not enough PRBs for HARQ-ACK/NACK feedback when the number of scheduled PRBs over an UL CC for HARQ-ACK/NACK bits is too small while the number of the scheduled DL CCs is large (Liu ‘377 Emb2, para 15).
Regarding claims 7, 12, and 17, Liu ‘377 Emb1 discloses a network side device (para 79; eNB), comprising: a processor (FIG. 12; item 1210) and a memory (FIG. 12; item 1220), wherein the memory is configured to store a computer program and the processor is configured to call and execute the computer program stored in the memory to perform the following acts (FIG. 12, para 109; the memory contains instructions executable by the processor):
determining a first quantity of PRBs as a quantity of PRBs to be actually used when the first quantity of PRBs is less than or equal to a quantity of preconfigured PRBs (para 3, 17-18, 73- 74, and 76; UE selects a single uplink component carrier (UL CC) to carry uplink control information (UCI), when the capacity of the UL CC is sufficient to carry the UCI, wherein the capacity is expressed as a number of physical resource blocks (PRBs); thus, the UE determines to use a quantity of PRBs equal to the required quantity of PRBs, when the required quantity of PRBs is less than or equal to the preconfigured UL CC PRBs),
para 19; PRBs required for receiving the UCI, quantified as a number of physical resource blocks (PRB), are determined based on the number of UCI bits and the desired code rate for the UCI bits); and 
receiving all bits of uplink control information to be actually transmitted using the quantity of the PRBs to be actually used (para 19, 73- 74, 76, and 79; eNB receives UCI that is HARQ ACK/NACK on the UL CC selected to have sufficient capacity to carry the UCI bits, wherein the capacity is expressed as the number of PRBs; thus, the eNB receives all bits of the UCI that is transmitted using the selected UL CC PRBs).
However, Liu ‘377 Emb1 does not specifically disclose determining that the quantity of the PRBs to be actually used is the quantity of the preconfigured PRBs when the first quantity of PRBs is greater than the quantity of the preconfigured PRBs.
Liu ‘377 Emb2 teaches determining that the quantity of the PRBs to be actually used is the quantity of the preconfigured PRBs when the first quantity of PRBs is greater than the quantity of the preconfigured PRBs (para 4 and 82; UCI that is HARQ ACK/NACK is carried by multiple UL CCs, when a single UL CC cannot provide enough capacity for the UCI; thus, it is determined that the quantity of PRBs used for the transmission of the UCI on the single UL CC are PRBs that the single UL CC has available, when the PRBs required for the transmission of the UCI are greater than the PRBs that the single UL CC has available).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Liu ‘377 Emb1’s network side device Liu ‘377 Emb2, para 15).
Regarding claims 2, 8, 10, and 13, Liu ‘377 Emb1 in combination with Liu ‘377 Emb2 discloses all the limitations with respect to claims 1, 7, 9, and 12, respectively, as outlined above.
Further, Liu ‘377 Emb1 teaches wherein when the quantity of the PRBs to be actually used is the first quantity of PRBs, the PRBs to be actually used are first Q PRBs of the preconfigured PRBs and the Q is the first quantity of PRBs (para 73- 74, and 76; UE selects the UL CC to carry the UCI, when the capacity of the UL CC is sufficient to carry the UCI; thus, when the capacity of the UL CC is equal to the quantity of the PRBs required for the UCI, the used PRBs are the first, and all, PRBs that are the capacity of the UL CC).
Regarding claims 5 and 20, Liu ‘377 Emb1 in combination with Liu ‘377 Emb2 discloses all the limitations with respect to claims 1 and 2, respectively, as outlined above.
	Further, Liu ‘377 Emb1 teaches wherein the quantity of the preconfigured PRBs comprises: a quantity of frequency domain resource blocks occupied by an uplink control channel (para 80-81; PRBs scheduled to carry UCI on the selected UL CC are PRBs, where UCI’s capacity is sufficient to carry UCI; although the reference does not explicitly disclose a quantity of frequency domain resource blocks occupied by an uplink control channel, it is obvious to one of ordinary skill in the art that the PRBs scheduled to carry the UCI on the UL CC are frequency domain resource blocks, because PRBs include components in frequency domain); or a quantity of resource elements occupied by an uplink control channel.
Examiner notes the use of alternative language. For rejection purposes, only one of the alternative limitations must be disclosed by prior art.
Regarding claims 23, 24, 25, and 26, Liu ‘377 Emb1 in combination with Liu ‘377 Emb2 discloses all the limitations with respect to claims 1, 9, 2, and 10, respectively, as outlined above.
Further, Liu ‘377 Emb1 teaches wherein a quantity of bits of the uplink control information to be actually transmitted is less than or equal to the N (para 19, 73-74, and 76; UCI is transmitted on the UL CC, where the UL CC is selected to have sufficient capacity to carry the UCI bits, wherein the capacity is expressed as the number of PRBs; thus, all bits of the transmitted UCI are transmitted using the selected UL CC PRBs; therefore, the number of UCI bits that are transmitted equals the total number of UCI bits).
Examiner notes the use of alternative language. For rejection purposes, only one of the alternative limitations must be disclosed by prior art.
8.	Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Liu ‘377 Emb1, further in view of Liu ‘377 Emb2, and further in view of Liu ‘377 Emb3 (US 2018/0262377, Embodiment of para 60-63, “Liu ‘377 Emb3”).
Regarding claims 4 and 19, Liu ‘377 Emb1 in combination with Liu ‘377 Emb2 discloses all the limitations with respect to claims 1 and 2, respectively, as outlined above.
	However, Liu ‘377 Emb1 in combination with Liu ‘377 Emb2 does not specifically disclose wherein the target code rate is configured by a network side device.
	Liu ‘377 Emb3 teaches wherein the target code rate is configured by a network side device (para 61-62; base station determines the desired code rate).
Liu ‘377 Emb3, para 15).
9.	Claims 6 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Liu ‘377 Emb1, further in view of Liu ‘377 Emb2, and further in view of Seo ‘775 (US 2018/0124775, “Seo ‘775”).
Regarding claims 6 and 21, Liu ‘377 Emb1 in combination with Liu ‘377 Emb2 discloses all the limitations with respect to claims 1 and 2, respectively, as outlined above.
However, Liu ‘377 Emb1 in combination with Liu ‘377 Emb2 does not specifically disclose wherein the quantity of the preconfigured PRBs is determined by one of the following manners: indicating through a higher layer signaling; or preconfiguring at least one available resource through a higher layer signaling, and indicating one of the at least one available resource through downlink control information.
Seo ‘775 teaches wherein the quantity of the preconfigured PRBs is determined by one of the following manners: indicating through a higher layer signaling (para 84; PUCCH PRBs for UCI are assigned through higher layer signaling); or preconfiguring at least one available resource through a higher layer signaling, and indicating one of the at least one available resource through downlink control information.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined terminal that Seo ‘775, para 3).
Examiner notes the use of alternative language. For rejection purposes, only one of the alternative limitations must be disclosed by prior art.

Conclusion
Internet Communication
	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, https://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only. (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.0. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEVENA SANDHU whose telephone number is (571) 272-0679.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST, Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Thier can be reached on (571)272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEVENA ZECEVIC SANDHU/Examiner, Art Unit 2474   
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474